Case 8:21-bk-10958-ES      Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                  Desc
                            Main Document    Page 1 of 17


  1   David M. Neff, Ill. Bar No. 6190202
      (admitted pro hac vice)
  2   DNeff@perkinscoie.com
      Amir Gamliel, Cal. Bar No. 268121
  3   AGamliel@perkinscoie.com
      PERKINS COIE LLP
  4   1888 Century Park E., Suite 1700
      Los Angeles, CA 90067-1721
  5   Telephone: 310.788.9900
      Facsimile: 310.788.3399
  6
      Attorneys for Secured Creditor
  7   Wells Fargo Bank, National Association, as Trustee
      for Morgan Stanley Capital I Trust 2016-UBS11,
  8   Commercial Mortgage Pass-through Certificates,
      Series 2016-UBS11, and on Behalf of the Holders of
  9   any Related Serviced Subordinate Companion Loan
      or Serviced Companion Loan
 10

 11
                               UNITED STATES BANKRUPTCY COURT
 12
                                CENTRAL DISTRICT OF CALIFORNIA
 13
                                        SANTA ANA DIVISION
 14

 15
      In re                                           CASE NO. 8:21-BK-10958-ES
 16
      PLAMEX INVESTMENT, LLC, a Delaware              Jointly administered with 3100 E. Imperial
 17   limited liability company,                      Investment, LLC (8:21-bk-10957-ES)

 18                       Debtor.                     Chapter: 11

 19                                                   DECLARATION OF AMIR GAMLIEL
      In re                                           IN SUPPORT OF LENDER’S
 20                                                   OBJECTION TO APPLICATION OF
      3100 E. IMPERIAL INVESTMENT,                    DEBTORS AND DEBTORS IN
 21   LLC, a Delaware limited liability company,      POSSESSION TO JOINTLY EMPLOY
                                                      NAI CAPITAL COMMERCIAL, INC.
 22                                                   AS REAL ESTATE BROKER
                           Debtor.                    PURSUANT TO 11 U.S.C. §§ 327 AND
 23                                                   328

 24   ☒ Affects both Debtors                          [Hearing to be scheduled]

 25   ☐ Affects Plamex Investment, LLC only
 26   ☐ Affects 3100 E. Imperial Investment only
 27

 28
                                                           Gamliel Declaration ISO of Lender’s Objection to
                                                              Retention of NAI Capital Commercial, Inc. as
                                                                                        Real Estate Broker
      152894573.2
Case 8:21-bk-10958-ES        Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                     Desc
                              Main Document    Page 2 of 17


  1            I, Amir Gamliel, declare as follows:

  2            1.     I am an attorney at law, duly licensed to practice before all the courts of the State of

  3   California and before this Court. I am Counsel at Perkins Coie LLP, counsel for lender Wells Fargo

  4   Bank, National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11,

  5   Commercial Mortgage Pass-through Certificates, Series 2016-UBS11, and on Behalf of the Holders

  6   of any Related Serviced Subordinate Companion Loan or Serviced Companion Loan (“Lender”)

  7   in the above-referenced matter. I submit this declaration in support of Lender’s Objection to

  8   Application of Debtors and Debtors in Possession to Jointly Employ NAI Capital Commercial, Inc.,

  9   as Real Estate Broker Pursuant to 11 U.S.C. §§ 327 and 328 (the “Objection”),1 filed

 10   contemporaneously herewith. The facts stated herein are based on my own personal knowledge.

 11   If called to testify, I could and would testify competently to the facts stated herein.

 12            2.     Throughout these chapter 11 cases, I have engaged with Debtors’ counsel regarding

 13   the chapter 11 cases, including the possibility of selling the Plaza Mexico shopping center. At the

 14   Section 341(a) meeting of creditors, held on May 20, 2021, I examined the Debtors regarding their

 15   efforts to sell Plaza Mexico. In response to my questions regarding the value of Plaza Mexico,

 16   Debtors indicated that they had interviewed brokers for the purpose of selling the center. A true

 17   and correct copy of the relevant portions of an unofficial transcript of the recording 341(a) meeting

 18   of creditors is attached hereto as Exhibit A (the “341(a) Transcript”). Relevant portions are

 19   highlighted.

 20            3.     As indicated by the 341(a) Transcript, I requested that Debtors’ representative

 21   identify brokers who had provided an opinion on the value of the shopping center. Debtors’ counsel

 22   interjected and requested that they be allowed to provide that information confidentially. While I

 23   have followed up with requests regarding the brokers who Debtors interviewed, Debtors’ counsel

 24   has not yet provided that information.

 25            4.     In an effort to learn more about Debtors’ reorganization process, including their

 26   diligence in retaining a real estate broker, I sent a letter dated May 21, 2021 to Debtors’ counsel

 27   1
          Capitalized terms used but not defined herein shall have the meanings ascribed to them in the
 28       Objection.
                                                                Gamliel Declaration ISO of Lender’s Objection to
                                                        -2-        Retention of NAI Capital Commercial, Inc. as
                                                                                             Real Estate Broker
      152894573.2
Case 8:21-bk-10958-ES        Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                      Desc
                              Main Document    Page 3 of 17


  1   requesting production of certain information and documents. A true and correct copy of the letter

  2   is attached hereto as Exhibit B.

  3            5.     In subsequent correspondence and discussions with Debtors’ counsel, I was

  4   informed that Debtors intended to retain NAI as real estate broker. At the instruction of Lender, I

  5   engaged with Debtors’ counsel to suggest more appropriate real estate brokers that Debtors should

  6   consider retaining to sell Plaza Mexico. On June 9, 2021, I sent an email to Debtors’ counsel

  7   attaching a list of these real estate brokers. A true and correct copy of that list is attached hereto as

  8   Exhibit C.

  9            6.     Debtors’ counsel indicated that no alternative brokers would be considered, and that

 10   NAI had already been working on the assignment even though the Court had not yet approved its

 11   retention. Debtors’ counsel represented that NAI had been selected because of the Debtors’

 12   principals’ prior connections and experience with NAI.

 13            7.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 14   statements are true and correct to the best of my knowledge.

 15

 16   DATED: June 24, 2021                                 PERKINS COIE LLP
 17
                                                           By: /s/ Amir Gamliel
 18                                                            Amir Gamliel, Cal. Bar No. 268121
                                                               Partner, Perkins Coie LLP
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                 Gamliel Declaration ISO of Lender’s Objection to
                                                        -3-         Retention of NAI Capital Commercial, Inc. as
                                                                                              Real Estate Broker
      152894573.2
Case 8:21-bk-10958-ES   Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00               Desc
                         Main Document    Page 4 of 17


  1                                      Exhibit A

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     Gamliel Declaration ISO of Lender’s Objection to
                                                        Retention of NAI Capital Commercial, Inc. as
                                                                                  Real Estate Broker
      152894573.2
Case 8:21-bk-10958-ES    Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00               Desc
                          Main Document    Page 5 of 17



                             341(a) Meeting of Creditors
                                    May 20, 2021
                            Total Audio Length: 01:34:30


Nancy Goldberg:   Okay very good. My name is Nancy Goldberg, and I’m an attorney with
                  the Office of the United States Trustee and we are here today to conduct
                  meetings of creditors and two Chapter 11 filings which are related. The
                  first page is 3100 East Imperial Investment, LLC, Case Number 21-10957-
                  ES. The related filing is Plamex Investment, LLC, 21-10058-ES. The
                  filings were made on April 14, 2021. Today is May 20th. It is
                  approximately 9:30am which was the start time for 3100 East Imperial.
                  The Court Docket indicates the start time for the Plamex 341 is 10am, but
                  we are going to conduct them simultaneously, kind of one after the other.
                  What I would ask for the purpose of the clarity of the recording, is that if
                  anyone for an extended period of time is not giving testimony please then
                  put your phone on mute so that we don’t have background noise which I
                  hear a bit of right now; so, I would appreciate that. Let me ask the parties
                  on the phone, since these meetings are being conducted telephonically, to
                  each identify yourselves for the record. We will start with Counsel for the
                  Debtors.

Ron Bender:       Good morning, Ms. Goldenburg, this is Ron Bender and my partner Julia
                  Bo of Levene Neale Bender Yoo & Brill. We’re serving as bankruptcy
                  counsel to both Chapter 11 Debtors during 3100 and Plamex.

Nancy:            Very well. Mr. Bender, will the same Debtor representatives be testifying
                  in both cases?

Ron:              Yes.

Nancy:            Okay, then I will ask if you could name the three Debtor representatives
                  and then I will have them identify themselves for the records and their
                  position with each Debtor.

Ron:              Yes, so we have Donald Chae, President. We have Luis Valenzuela,
                  Executive Vice President. And we have Mary Maricelle, Controller.

Nancy:            Okay, when you hear me hesitate, it just means that I’m taking notes. So,
                  Mr. Chae, will you please identify yourself for the record and your
                  position with 3100 East Imperial Investment, LLC which I’ll refer to as
                  3100 East Imperial. And your position with Plamex or Plamex
                  Investment, LLC.

Donald Chae:      Yes, I am the President of both entities. My name is Donald, last name
                  spelled C-H-A-E, Ms. Goldenburg.

Nancy:            Thank you. Okay, and Mr. Valenzuela.

                                           -1-
152904465.1
Case 8:21-bk-10958-ES     Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                 Desc
                           Main Document    Page 6 of 17



Luis Valenzuela:   Yes, Speaker and I’m the Executive Vice President for both entities and I
                   oversee the active management of the property.

Nancy:             Okay, and finally Ms. Mary Maricelle. Am I pronouncing it correctly?

Mary Maricelle:    Yes, that is correct. My name is Mary Maricelle and I am the Controller.

Nancy:             Ms. Maricelle, are you Controller for both 3100 East Imperial, if there is a
                   Controller, and Plamex Investment? Plamex?

Mary:              That is correct.

Nancy:             Controller for both?

Mary:              Yes.

Nancy:             Okay. To allow each of you who are present today on behalf of the
                   Debtor to provide testimony during these meetings, I’ll ask Mr. Chae, Mr.
                   Valenzuela, Ms. Maricelle to each raise your hand. Have you done that?

Ron:               Yes.

Donald:            Yes.

Nancy:             Okay. Do you each swear under penalty of perjury that the testimony you
                   are about to give during these meetings is the complete truth?

Ron:               Yes.

Donald:            Yes.

Mary:              Yes.

Nancy:             Okay. So Mr. Chae, yes, correct?

Donald:            Yes, I said yes.

Nancy:             Very well. and it’s a little cumbersome since we don’t see you and it’s
                   hard to identify so I’m just going to make this record as clear as possible
                   under the circumstances. Mr. Valenzuela?

Luis:              Yes.

Nancy:             And, Ms. Maricelle?

Mary:              Yes.

Nancy:             Okay, very good. You’ve already described each of your relationships
                   with the Debtor and thank you for that. Mr. Chae, you signed both the

                                            -2-
152904465.1
Case 8:21-bk-10958-ES    Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00               Desc
                          Main Document    Page 7 of 17



Luis:            And then we’ll end up spreading the payments out over a year period. We
                 have numerous tenants on payment plans.

Nancy:           And the 30% discount is from the arrears?

Luis:            Correct.

Nancy:           Okay. And is there gonna be a need for that going forward in terms of like
                 once those are paid from more challenging times, because of COVID, do
                 you see that you’ll be able to—that the debtor will be able to collect close
                 to full rent on a timely basis going forward?

Luis:            Going forward, yes, we will be collecting full rent.

Nancy:           Okay. Did Plamex make any refinancing efforts in the last several years,
                 to try to refinance?

Luis:            Yes, we did apply to restructure the debt.

Nancy:           Mm hmm.

Luis:            We were, we’d come close and then COVID comes and just knocks, puts
                 everything on hold.

Nancy:           Okay. So, the efforts were made 2019 and maybe beginning of 2020, is
                 that correct?

Luis:            Right. In 2019, we had, was the biggest push.

Nancy:           Okay. And you were close to finalizing a restructure?

Luis:            We were close. I mean, we had a letter of intent and [01:15:00] financing
                 available and part of the restructure was also to look at the [inaudible
                 01:15:06] and the preferred equity loans with Waterfall.

Nancy:           Okay.

Luis:            Because they were such high interest rates, so we were looking to
                 recapitalize those and pay them off.

Nancy:           Okay. And counsel could assist with this, which is my final question.
                 What’s the general reorganization strategy?

Ron:             We’re—this is Ron Bender—we’re still analyzing all options, but it’ll
                 involve either the sale of the property or a plan of reorganization. There’s
                 a lot of different exit options, and we’re likely going to be filing an
                 application to employ a real estate broker in short order. But [inaudible
                 01:15:50] a month old. We’re still in the analysis stage.


                                         -28-
152904465.1
Case 8:21-bk-10958-ES     Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00               Desc
                           Main Document    Page 8 of 17



Nancy:           Okay. Mr. Chae, do you agree with your counsel’s description of the
                 current reorganization efforts?

Donald:          Yes, Ms. Goldenberg.

Nancy:           Okay, thank you. And do we have a sense of timing, like how long it will
                 take to decide the best path? Are you going to concurrently seek to
                 restructure and sell and, you know, then make a determination as to
                 what—

Ron:             This is Ron Bender. I would say that a decision of a clear-out will be
                 made in the next 30 to 60 days. I would say realistically, we’re at the end
                 of May, I would say a realistic exit, whether through a confirmed plan or a
                 consummated sale …

Nancy:           Mm hmm.

Ron:             … is likely to be at the very end of 2021, if I had to guess based on
                 experience. Because any sale or investment or plan, it’s gonna be an
                 involved process. There’s a lot—as you can see, there’s a lot to this
                 property.

Nancy:           Correct. Okay. That’s fine, that’s helpful. Well, I have nothing further.
                 Unless anyone joined us who is a party in interest in this case and has
                 additional questions with respect to these bankruptcy filings, is there
                 anyone on the line with us who joined late?

Amir Gamliel:    Yes, Ms. Goldenberg, you’ve got Amir Gamliel from Perkins Coie on the
                 line representing the secured lender Wells Fargo Bank, National
                 Association, as trustee.

Nancy:           Thank you. Can you spell your name for me, please?

Amir:            Certainly. A-M-I-R.

Nancy:           Right.

Amir:            Gamliel, G-A-M-L-I-E-L.

Nancy:           Okay. Do you have any questions for the debtor representatives with
                 respect to these two cases?

Amir:            I do. You’ve asked many of the same questions that I had, but I do have
                 some additional questions, if I may.

Nancy:           Of course.




                                         -29-
152904465.1
Case 8:21-bk-10958-ES     Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                Desc
                           Main Document    Page 9 of 17



                 $100,000 in rent. Can you tell me what effort, if any, you’ve undertaken
                 to collect that past due rent amount?

Luis:            Mary, can you answer that question, ‘cause I know Food 4 Less paid this
                 and they, you know, they paid a portion of the real estate taxes, a separate
                 portion for operating expenses that is the rent. Are you able to explain
                 that?

Mary:            Yes. Normally, Food 4 Less will delay their payments of the [inaudible
                 01:21:41] reconciliation. But they usually would catch up and pay it,
                 eventually, where they would ask for additional information. But that’s
                 typically how they do it every year.

Luis:            So what you have, Mary, listed is just the reconciliation at the end of the
                 year with a total.

Mary:            Yes.

Luis:            Okay. Do you follow that?

Amir:            I do, thank you.

Luis:            Great.

Amir:            Turning to the shopping center, are there any environmental issues that
                 you’re aware of in the shopping center, on the property?

Luis:            We’re not aware of any environmental issues.

Amir:            Can you tell me why the debtor did not apply for a PPP loan?

Luis:            The debtor does not have any employees.

Amir:            Did the management company apply for a PPP loan?

Luis:            Mary, did you apply for a PPP loan?

Mary:            For Greenland Property Management, it did.

Luis:            So the answer’s yes.

Amir:            Okay. How much did Greenland Property Management obtain in PPP
                 funds?

Mary:            $63,335.

Amir:            And aside from the appraisal reports that you’ve identified today that
                 were, that you indicated were ordered by the lender, has the debtor


                                          -31-
152904465.1
Case 8:21-bk-10958-ES    Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                Desc
                          Main Document    Page 10 of 17



                 obtained any recent appraisals or broker’s opinion of value on the
                 shopping center?

Luis:            Yes.

Amir:            And when was that?

Luis:            Just recently, when we interviewed brokers to look to sell the asset.

Amir:            So this was a broker’s opinion of value, or an appraisal, or both?

Luis:            A broker opinion of value.

Amir:            By whom?

Ron:             Amir, this is Ron Bender. We would rather give you that information off
                 line since this is public and we don’t want …

Amir:            Sure, that’s fine.

Ron:             … [inaudible 01:24:19], you know, public knowledge of the sales process.

Amir:            Understood.

Ron:             And I’ll be happy to give you all that information privately.

Amir:            I appreciate it. Thanks, Ron. Okay, just bear with me. And Ms.
                 Goldenberg, you did ask a lot of these questions that I had, so I don’t want
                 to repeat myself here, so just give me a moment.

Nancy:           Sure.

Amir:            Turning to Exhibit B71, the affiliate AR, are there any loan documents
                 that you’re aware of reflecting the payments that are owed by these
                 affiliates?

Luis:            Mary, are there loan documents or are these just journal entries?

Mary:            These are just journal entries. I don’t, haven’t seen any loan documents.

Amir:            Okay. And you identified over $9 million that’s owed by Source at
                 Beach; do you know what the nature of those funds were, what they were
                 used for? Was it to acquire the Source Hotel property?

Mary:            No. The Source here is for the retail. It’s for the Source at Beach LLC
                 and [inaudible 01:25:43]. And as far as I remember, this $9 million was
                 used during, from the loan proceeds on the 2016 refinance. And this was
                 for retail, the Source retail, to continue with the natural improvements.


                                         -32-
152904465.1
Case 8:21-bk-10958-ES   Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00               Desc
                         Main Document    Page 11 of 17


  1                                      Exhibit B

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     Gamliel Declaration ISO of Lender’s Objection to
                                                        Retention of NAI Capital Commercial, Inc. as
                                                                                  Real Estate Broker
      152894573.2
Case 8:21-bk-10958-ES            Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                    Desc
                                  Main Document    Page 12 of 17




                                                                                                Amir Gamliel
May 21, 2021
                                                                                    AGamliel@perkinscoie.com
                                                                                          D. +1.310.788.3276
                                                                                          F. +1.310.843.1246




VIA E-MAIL

Monica Kim, Esq.
Levene, Neale, Bender, Yoo & Brill L.L.P.
C/O Monica Y. Kim
10250 Constellation Blvd., Suite 1700
Los Angeles, California 90067

Re:                In re Plamex Investment, LLC, Case No. 8:21-bk-10958
                   In re 3100 E. Imperial Investment, LLC, Case No. 8:21-bk-10957

Dear Monica,

        As you know, this firm represents Wells Fargo Bank, National Association, as Trustee for
Morgan Stanley Capital I Trust 2016-UBS11, Commercial Mortgage Pass-Through Certificates,
Series 2016-UBS11, and on Behalf of the Holders of any Related Serviced Subordinate
Companion Loan or Serviced Companion Loan (the “Lender”), in the jointly administered chapter
11 cases of Plamex Investment, LLC and 3100 E. Imperial Investment, LLC (together, the
“Debtors”). To that end, and consistent with Lender’s rights under Sections 2.C. and 2.E. of the
Stipulation Regarding Use of Cash Collateral [ECF No. 71, Ex. A], we request that the Debtors
produce the following information and documents to us in a mutually agreeable time frame no
longer than two weeks from today:


         1.        All documents not yet produced that relate to the Debtors’ financial condition, such
                   as monthly cash flow reports, profit and loss statements, balance sheets, tax returns,
                   bank statements, rent rolls, operating reports, and accounts payable and accounts
                   receivable aging schedules for 2021.

         2.        All documents, including correspondence, that relate to the note receivable from
                   Source at Beach, LLC in the amount of $10,395,409, as identified in the ISLT
                   Investment, LLC and Subsidiaries Consolidated (Unaudited) Balance Sheet dated
                   April 30, 2021 (the “April Balance Sheet”).

         3.        All documents, including correspondence, that relate to the $71,192,658 that is “due
                   from affiliates” and is identified as an “other asset” in the April Balance Sheet.

60642-1012.0001/152509851.3
152509851.5
Case 8:21-bk-10958-ES            Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                  Desc
                                  Main Document    Page 13 of 17



         4.        All documents, including correspondence, that relate to the $18,000,000
                   “Members’ equity subject to mandatory redemption” that is scheduled as a liability
                   in the April Balance Sheet.

         5.        All pre-petition and post-petition budgets, including drafts of budgets, prepared by
                   the Debtors for 2020 and 2021.

         6.        All non-privileged documents, including correspondence, that relate to, or provide
                   evidence of, the Debtors’ efforts to obtain refinancing, third-party investors, and/or
                   buyers in connection with the Plaza Mexico shopping center (the “Property”).

         7.        All documents, including correspondence, that relate to the value of the Property,
                   or any portion thereof, including any appraisal reports and/or broker’s opinions of
                   value.

         8.        All documents, including correspondence, that relate to the possible retention of
                   any loan broker or real estate broker or agent by the Debtors.

         9.        All documents, including correspondence, that relate to a potential sale of the
                   Property, including, but not limited to, any listing, offering memorandum, letter of
                   intent, memorandum of understanding, or similar documents relating to any sale,
                   investment in, or refinancing of the Property.

         10.       A detailed breakdown of monthly revenue generated by leases on the Property in
                   2021 that identifies base rent, percentage rent, reimbursable revenue, CAM
                   payments, and other revenue sources recoverable under the leases.

         11.       A detailed breakdown of monthly operating expenses for the Property in 2021,
                   including insurance, repairs and maintenance, janitorial, utilities, management fee,
                   marketing, professional fees, and other operating expenses.

         12.       All documents, including communications, that relate to renewal or extension of
                   leases, forbearances, rent reductions, rent modifications, rent abatement, and/or
                   plans for collecting past-due rent. In particular, please provide a brief statement or
                   summary regarding the status of negotiations or collection efforts with respect to
                   each of the following leases/tenants:


               •    Mauro Valdez Sandoval (expired)                •   Pho VNK
               •    S.M. Foot Wear (expired)                       •   Marquez Trading
               •    Pescaderia y Cocina (expired)                  •   Rinconcito Poblano
               •    Diana Roman (expired)                          •   Say Cheese Photo
               •    Bionicos La Huerta (expired)                   •   Nueva Vision
               •    Food 4 Less                                    •   New Trends Cloth
               •    Real De Oaxaca                                 •   Planet Fitness
               •    Bubbles Apparel                                •   La Huasteca

                                                    -2-
60642-1012.0001/152509851.3
152509851.5
Case 8:21-bk-10958-ES            Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                  Desc
                                  Main Document    Page 14 of 17



               •    Star Buffet Lynwood                            •   COMEX Korean BBQ LLC
               •    JPL Event Enterprises



         13.       An accounts receivable aging schedule for all tenants on the Property, which should
                   identify all tenants that did and did not pay April 2021 rent.

         14.       All documents, including communications, that relate to the Debtors’ efforts to
                   secure new or amended leases for the Property.

         15.       All documents, including communications, regarding efforts to lease any vacant
                   spaces at the Property.

         16.       All documents that refer to any post-petition projections as to future cash flow that
                   is expected from the Property.

         17.       All real estate tax bills for 2020 and 2021 that the Debtors have received in
                   connection with the Property.

         18.       All documents, including correspondence, that relate to payments or distributions
                   made by the Debtors to insiders (as defined by Section 101(31) of the Bankruptcy
                   Code) or non-debtor affiliates during the two-year period prior to the Debtors’
                   bankruptcy filings, including, but not limited to, internal communications regarding
                   payments, distributions, dividends, invoices, and agreements.

         19.       All documents, including correspondence, that relate to payments made by the
                   Debtors to legal professionals in connection with services provided to non-debtor
                   affiliates during the one-year period prior to the Debtors’ bankruptcy filing.

         20.       All non-privileged documents, including correspondence, that relate to 3100 E.
                   Imperial Investment, LLC’s default(s) under the Mezzanine Loan Agreement dated
                   as of June 16, 2016, between 3100 E. Imperial Investment, LLC, as Borrower, and
                   Natixis, New York Branch, as Lender, including documents that relate to the lender
                   exercising any default remedies or agreeing to any forbearance(s), and/or
                   documents that relate to the borrower applying for refinancing of the mezzanine
                   loan.

         21.       All environmental reports, including Phase I and Phase II environmental studies,
                   prepared in connection with the Property.

         22.       All documents, including correspondence, that relate to any claims, causes of
                   action, obligations, demands, lawsuits, threatened lawsuits, and liabilities, sounding
                   in contract or in tort, in law or in equity, that have been tendered to the Debtors
                   since April 2020.



                                                    -3-
60642-1012.0001/152509851.3
152509851.5
Case 8:21-bk-10958-ES            Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00              Desc
                                  Main Document    Page 15 of 17



         23.       All property management agreements, including amendments thereto, that relate to
                   the Property.

         24.       All documents, including correspondence, that relate to the ($1,080,000) preferred
                   return identified in the ISLT Investment, LLC and Subsidiaries Consolidated
                   Statement of Operations for the fourth months ended April 30, 2021.

         25.       All documents, including correspondence, that relate to the Debtors’ capital
                   expenditure plans for the Property.

         26.       A corporate organizational chart that relates to the Debtors and their non-debtor
                   affiliates.

         27.       Any property condition report(s) that relate to the Property.

        Please let us know if you have any questions or concerns regarding the foregoing document
requests. Please note that the Lender may supplement these requests as necessary, including
pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure, during the course of its
review.

Sincerely,




Amir Gamliel

cc:      David Neff (via e-mail)
         Ariel Levin (via e-mail)
         Jake Hamel (via e-mail)




                                                   -4-
60642-1012.0001/152509851.3
152509851.5
Case 8:21-bk-10958-ES   Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00               Desc
                         Main Document    Page 16 of 17


  1                                      Exhibit C

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     Gamliel Declaration ISO of Lender’s Objection to
                                                        Retention of NAI Capital Commercial, Inc. as
                                                                                  Real Estate Broker
      152894573.2
       Case 8:21-bk-10958-ES                                       Doc 103 Filed 06/24/21 Entered 06/24/21 15:20:00                                                                                 Desc
                                                                    Main Document    Page 17 of 17

                                                                   # of Sales    Sale Value     # of Sales   Sale Value
Company Name                               City            State   (in search)   (in search)    (3 years)    (3 years)         Website                          Phone            Company Address           Zip
Eastdil Secured, LLC                       Santa Monica    CA      2             $510,700,000   155          $64,513,092,189   https://www.eastdilsecured.com   (310) 526‐9000   100 Wilshire Blvd         90401
Newmark Knight Frank                       Los Angeles     CA      4             $183,698,000   103          $3,244,282,715    http://www.ngkf.com/             (213) 596‐2222   700 S Flower St           90017
Matthews Real Estate Investment Services   Costa Mesa      CA      1             $70,000,000    346          $1,095,535,741    http://www.matthews.com/         (866) 889‐0550   3200 Park Center Dr       92626
Matthews Real Estate Investment Services   El Segundo      CA      1             $70,000,000    499          $1,563,167,500    http://www.matthews.com/         (866) 889‐0550   841 Apollo St             90245
JLL                                        Los Angeles     CA      1             $61,000,000    141          $5,173,402,985    http://www.jll.com/              (213) 239‐6000   515 S Flower St           90071
CBRE                                       Newport Beach   CA      1             $42,500,000    580          $8,446,494,838    http://www.cbre.us               (949) 725‐8500   3501 Jamboree Rd          92660
KW Commercial                              Studio City     CA      1             $32,300,000    75           $223,582,000      https://www.kwcommercial.com     (818) 432‐1500   12001 Ventura Pl          91604
JLL                                        Los Angeles     CA      1             $30,000,000    20           $310,021,000      http://www.jll.com/              (310) 473‐4424   11620 Wilshire Blvd       90025
JLL                                        Newport Beach   CA      1             $20,306,000    63           $4,672,259,010    www.jll.com                      (949) 253‐8800   4000 MacArthur Blvd       92660
KW Commercial                              Studio City     CA      1             $14,550,000    104          $401,079,975      www.kw.com                       (818) 432‐1500   4061 Laurel Canyon Blvd   91604
